DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Replacement drawings, filed on May 31, 2022, have been fully considered. Replacement drawings are accepted, and objections to the drawings have been withdrawn.
3.	Amendments to the specification, filed on May 31, 2022, have been fully considered. Objections to the specification have been withdrawn.
4.	Applicant's arguments with respect to objections to claims 1, 4-5, 10, 12-15, 19, 22, and 24 have been considered and are persuasive. Objections to claims 1, 4-5, 10, 12-15, 19, 22, and 24 have been withdrawn, with the exceptions noted below.
5.	Applicant's arguments with respect to the 35 U.S.C. 112 rejection of claims 5-6, 13-14, 19, 22, and 27-28  have been considered and are persuasive. Rejections of claims 5-6, 13-14, 19, 22, and 27-28  under 35 USC 112 have been withdrawn.
6. 	Applicant's arguments regarding rejection of claims 1, 10, and 15 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
A. § 103 rejection of claim 1
Regarding claim 1, as amended, applicant argues claim 1 is in condition for allowance, because applied references Kim ‘078 (US 10,517,078) and 3GPP ‘636 (SAMSUNG, "DU/UL Time Resource Allocation", 3GPP DRAFT; R1-1713636, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), vol. RAN WG1, no. 90, Prague, Czechia; 20 August 2017) do not disclose “wherein, when a number of the slots is M, the N pieces of indication information of the first signaling are for indicating symbol-level configuration information of N slots in the M slots” and “symbol-level configuration information of M-N slots other than the N slots in the M slots is default symbol-level configuration information” (See Remarks, page 11, lines 28-29, page 12, para 1-2).
Applicant argues that 3GPP ‘636 teaches either to set the same start/end symbol position for all slots, or to set the start/end symbols for all slots to default value, rather than teaching using N pieces of symbol-level configuration information to configure N slots in the M slots and using the default symbol-level configuration information to configure the remaining M-N slots, when there are M slots and N symbol-level configuration information, and M>N (See Remarks, page 13, lines 19-24). Applicant argues it follows that 3GPP ‘636 does not disclose how to configure the slots when there are M slots and N pieces of symbol-level configuration information, where M>N, and does not disclose that the N pieces of indication information are for indicating symbol-level configuration information of N slots in the M slots, and the symbol-level configuration information of the remaining M-N slots other than the N slots in the M slots is default symbol-level configuration information (See Remarks, page 13, lines 25-29, page 14, line 1).
Examiner respectfully disagrees. Examiner notes that 3GPP ‘636 discloses symbol-level scheduling of multiple slots by a single DCI, where the DCI indicates the same position of the start symbol and the same position of the end symbol in each slot (Section 2.2, lines 9-13). Thus, the DCI contains N=2 pieces of symbol-level configuration, and, when the total number of slots M is more than 2, the N=2 pieces of DCI indication information are for indicating symbol-level configuration information of N=2 slots in the total M slots. Therefore, 3GPP ‘636 discloses “when a number of the slots is M, the N pieces of indication information of the first signaling are for indicating symbol-level configuration information of N slots in the M slots”.
Examiner further notes that 3GPP ‘636 discloses symbol-level scheduling of multiple slots, where the symbol-level configuration is a default symbol-level configuration expressed as the start symbol position and duration of the multiple configured symbols in the slots (Section 2.2, line 18, Section 2.3). Thus, 3GPP ‘636 discloses a default symbol-level configuration for any subset M-N of M multiple slots. Therefore, 3GPP ‘636 discloses “symbol-level configuration information of M-N slots other than the N slots in the M slots is default symbol-level configuration information”.
B. § 103 rejection of claims 10 and 15
Regarding claims 10 and 15, as amended, applicant argues the claims are allowable by virtue of reciting similar features as those discussed with respect to claim 1. Relevant limitations claimed in claim 1 are discussed above. Applicant does not present arguments regarding additional limitations claimed in claims 10 and 15.

Claim Objections
7.	Claims 4, 12, 18, and 34 are objected to because of the following informalities:  
“The N pieces of symbol-level configuration" in claim 4 (line 5), claim 18 (line 2-3), and claim 34 (line 2-3) should be replaced with - - the N pieces of symbol-level configuration information - - to be consistent with the first citation of “N pieces of symbol-level configuration information” in claim 1 (line 3-4), claim 15 (line 6-7), and claim 24 (line 7), respectively.
“Symbol-level configuration" in claim 12 (line 5) should be replaced with - - symbol-level configuration information - - to be consistent with the first citation of “symbol-level configuration information” in claim 10 (line 4).

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation "N pieces of indication information for N pieces of indicating symbol-level configuration information" in lines 3-4. It is unclear as to what the “N pieces” in “N pieces of indicating” are. For purposes of examination, the examiner’s interpretation is “N pieces of indication information for indicating N pieces of symbol-level configuration information” in claim 10, lines 3-4. Whether the intent is for the limitation “N pieces of indication information for N pieces of indicating symbol-level configuration information” to be “N pieces of indication information for indicating N pieces of symbol-level configuration information,” or not, correction is required for claim 10 to be definite.

Claim Rejections - 35 USC § 103
10. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1, 4, 6, 10, 12, 15-16, 18, 20, 24-25, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘078 (US 10,517,078, “Kim ‘078”), in view of 3GPP ‘636 (SAMSUNG, "DU/UL Time Resource Allocation", 3GPP DRAFT; R1-1713636, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), vol. RAN WG1, no. 90, Prague, Czechia; 20 August 2017, “3GPP ‘636”).
Regarding claims 1 and 15, Kim ‘078 discloses a device (FIG. 18; base station), comprising:
a processor (FIG. 18; processor 140); and 
a network interface (FIG. 18; transmitter 110), 
connected with the processor and configured to be triggered by the processor (FIG. 18, col. 31:65-67 and 32:1-7; processor implements operations, where the operations include transmission by the transmitter) to:
send first signaling to a second network device (col. 7:50-54 and 65-67, col. 8:1-2, col. 9:65-67, col. 10:1-2; eNB sends a physical downlink control channel (PDCCH) signal to a UE; PDCCH carries downlink control information (DCI), where the DCI transports uplink and downlink resource assignment information; thus, eNB sends to the UE first signaling that is control information carried by the PDCCH), 
the first signaling comprising N pieces of indication information for indicating N pieces of symbol-level configuration information (col. 7:50-54 and 65-67, col. 8:1-2, col. 24:52-59, col. 25:25-31; physical downlink shared channel (PDSCH) time-domain resources are configured via signaling that comprises a number of pieces of information, namely a number of slots, slot indices, symbol duration of each slot, and the index of the starting symbol of each slot in which the PDSCH is transmitted; thus, the signaling comprises a number of pieces of information for indicating symbol-level configuration information for the PDSCH) and
the symbol-level configuration information being for configuring a symbol for data transmission in each of the slots (col. 7:50-54 and 65-67, col. 8:1-2, col. 24:52-59, col. 25:25-31; PDSCH time-domain resources are configured via signaling that comprises a number of slots, slot indices, symbol duration of each slot, and the index of the starting symbol of each slot in which the PDSCH is transmitted; thus, the signaling indicates symbol-level configuration information for configuring symbols for data transmission in each of the slots); and
perform data transmission with the second network device according to the symbol-level configuration information corresponding to the indication information in the first signaling (col.  7:50-54 and 65-67, col. 8:1-2, col. 24:52-59, col. 25:25-31; eNB transmits a PDSCH signal to the UE; PDSCH time-domain resources are configured via signaling that comprises a number of pieces of information for indicating symbol-level configuration information for the PDSCH; thus, eNB transmits to the UE the PDSCH signal according to the symbol-level configuration information corresponding to the indication information in the signaling).
However, Kim ‘078 does not specifically disclose the first signaling comprising information for configuring more than N slots according to the N pieces of symbol-level configuration information, wherein, when a number of the slots is M, the N pieces of indication information of the first signaling are for indicating symbol-level configuration information of N slots in the M slots; and symbol-level configuration information of M-N slots other than the N slots in the M slots is default symbol-level configuration information.
3GPP ‘636 teaches the first signaling comprising information for configuring more than N slots according to the N pieces of symbol-level configuration information (Section 2.2; in multi-slot scheduling, a single DCI configures multiple slots according to the same position of the start symbol and the same position of the end symbol in each slot; thus, when the number of slots is more than two, the DCI configures more than two slots according to two piece]s of information of the symbol-level configuration information in the DCI),
wherein, when a number of the slots is M, the N pieces of indication information of the first signaling are for indicating symbol-level configuration information of N slots in the M slots (Section 2.2; DCI configures multiple slots according to the same position of the start symbol and the same position of the end symbol in each slot; thus, when the number of slots is more than two, the DCI configures more than two slots according to two pieces of information of the DCI symbol-level configuration information; therefore, the DCI configures two of the more than two slots according to the two pieces of information of the symbol-level configuration information in the DCI); and 
symbol-level configuration information of M-N slots other than the N slots in the M slots is default symbol-level configuration information (Introduction, lines 27-28, Sections 2.2 and 2.3, Proposal 3; symbol-level configuration information for multiple slots, expressed as the start symbol position and duration of the multiple configured symbols across all of the multiple configured slots, is a default configuration, thus, symbol-level configuration information for a subset of the multiple configured slots is a default configuration).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim ‘078’s device for sending signaling for indicating symbol-level configuration information, to include 3GPP ‘636’s DCI that configures multiple slots according to the same position of the start symbol and the same position of the end symbol in each slot. The motivation for doing so would have been to address how to indicate starting and ending symbol positions within a slot configured for signal transmission (3GPP ‘636, page 2, lines 17-18).
Regarding claims 10 and 24, Kim ‘078 discloses a device (FIG. 18; user equipment), comprising: 
a processor (FIG. 18; processor 40); and 
a network interface (FIG. 18; receiver 20),
connected with the processor and configured to be triggered by the processor (FIG. 18, col. 31:65-67 and 32:1-7; processor implements operations, where the operations include reception by the receiver) to:
receive first signaling from a first network device (col. 7:50-54 and 65-67, col. 8:1-2, col. 9:65-67, col. 10:1-2; UE receives from an eNB a PDCCH signal; PDCCH carries DCI, where the DCI transports uplink and downlink resource assignment information; thus, UE receives from the eNB first signaling that is control information carried by the PDCCH),
 wherein the first signaling comprises N pieces of indication information for indicating N pieces of symbol-level configuration information (col. 7:50-54 and 65-67, col. 8:1-2, col. 24:52-59, col. 25:25-31; physical uplink shared channel (PUSCH) time-domain resources are configured via signaling that comprises a number of pieces of information, namely a number of slots, slot indices, symbol duration of each slot, and the index of the starting symbol of each slot in which the PUSCH is transmitted; thus, the signaling comprises a number of pieces of information for indicating symbol-level configuration information for the PUSCH) and 
the symbol-level configuration information being for configuring a symbol for data transmission in each of the slots (col. 7:50-54 and 65-67, col. 8:1-2, col. 24:52-59, col. 25:25-31; PUSCH time-domain resources are configured via signaling that comprises a number of slots, slot indices, symbol duration of each slot, and the index of the starting symbol of each slot in which the PUSCH is transmitted; thus, the signaling indicates symbol-level configuration information for configuring symbols for data transmission in each of the slot); and 
perform data transmission with the first network device according to the symbol-level configuration information corresponding to the indication information in the first signaling (col. 7:50-54 and 65-67, col. 8:1-2, col. 24:52-59, col. 25:25-31; UE transmits a PUSCH signal to the eNB; PUSCH time-domain resources are configured via signaling that comprises a number of pieces of information for indicating symbol-level configuration information for the PUSCH; thus, UE transmits to the eNB the PUSCH signal according to the symbol-level configuration information corresponding to the indication information in the signaling).
However, Kim ‘078 does not specifically disclose the first signaling comprises information configured to configure signaling comprises information configured to configure more than N slots according to the N pieces of symbol-level configuration information, wherein, when a number of the slots is M, the N pieces of indication information of the first signaling are for indicating symbol-level configuration information of N slots in the M slots; and symbol-level configuration information of M-N slots other than the N slots in the M slots is default symbol-level configuration information.
3GPP ‘636 teaches the first signaling comprises information configured to configure more than N slots according to the N pieces of symbol-level configuration information (Section 2.2; in multi-slot scheduling, a single DCI configures multiple slots according to the same position of the start symbol and the same position of the end symbol in each slot; thus, when the number of slots is more than two, the DCI configures more than two slots according to two pieces of information of the symbol-level configuration information in the DCI),
wherein, when a number of the slots is M, the N pieces of indication information of the first signaling are for indicating symbol-level configuration information of N slots in the M slots (Section 2.2; DCI configures multiple slots according to the same position of the start symbol and the same position of the end symbol in each slot; thus, when the number of slots is more than two, the DCI configures more than two slots according to two pieces of information of the DCI symbol-level configuration information; therefore, the DCI configures two of the more than two slots according to the two pieces of information of the symbol-level configuration information in the DCI); and 
symbol-level configuration information of M-N slots other than the N slots in the M slots is default symbol-level configuration information (Introduction, lines 27-28, Sections 2.2 and 2.3, Proposal 3; symbol-level configuration information for multiple slots, expressed as the start symbol position and duration of the multiple configured symbols across all of the multiple configured slots, is a default configuration, thus, symbol-level configuration information for a subset of the multiple configured slots is a default configuration).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim ‘078’s device for receiving signaling for indicating symbol-level configuration information, to include 3GPP ‘636’s DCI that configures multiple slots according to the same position of the start symbol and the same position of the end symbol in each slot. The motivation for doing so would have been to address how to indicate starting and ending symbol positions within a slot configured for signal transmission (3GPP ‘636, page 2, lines 17-18).
Regarding claims 4, 12, 18, and 34, Kim ‘078 in combination with 3GPP ‘636 discloses all the limitations with respect to claims 1, 10, 15, and 24, respectively, as outlined above.
Further, 3GPP ‘636 teaches wherein the first signaling is for configuring symbols in N slots among the more than N slots according to the N pieces of symbol-level configuration (Section 2.2; DCI configures multiple slots according to the same position of the start symbol and the same position of the end symbol in each slot; thus, when the number of slots is more than two, the DCI configures more than two slots according to two pieces of information of the symbol-level configuration information in the DCI).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined device for sending signaling for indicating symbol-level configuration information of Kim ‘078 and 3GPP ‘636, to further include 3GPP ‘636’s  DCI that configures multiple slots according to the same position of the start symbol and the same position of the end symbol in each slot. The motivation for doing so would have been to address how to indicate starting and ending symbol positions within a slot configured for signal transmission (3GPP ‘636, page 2, lines 17-18).
Regarding claims 6 and 20, Kim ‘078 in combination with 3GPP ‘636 discloses all the limitations with respect to claims 1 and 15, respectively, as outlined above.
Further, Kim ‘078 teaches wherein the default symbol-level configuration information is predefined symbol-level configuration information, or is symbol-level configuration information configured by Radio Resource Control (RRC) signaling (col. 25:33-38; symbol-level configuration is indicated by RRC signaling; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art) or System Information (SI).
Regarding claim 16, Kim ‘078 in combination with 3GPP ‘636 discloses all the limitations with respect to claims 15, as outlined above.
Further, Kim ‘078 teaches wherein the network interface is further configured to send second signaling to the second network device, wherein the second signaling comprises P pieces of symbol-level configuration information (col. 24:52-59, col. 25:18-31; PDSCH time-domain resources are configured by signaling a symbol-level configuration information that comprises of a number of pieces of information, namely a number of slots, slot indices, symbol duration of each slot, and the index of the starting symbol of each slot in which the PDSCH is transmitted; in a first signaling scheme, the number of slots, slot indices, and the starting symbol of each slot are communicated via RRC signaling, while the symbol duration in each slot is communicated via L1 signaling; in a second signaling scheme, the number of slots, the slot indices, the symbol duration of each slot, and the starting symbol of each slot are all communicated via L1 signaling; thus, a network interface is configured to send first signaling and second signaling, both comprising of a number of pieces of symbol-level configuration information) and 
each of the N pieces of indication information in the first signaling corresponds to a piece of symbol-level configuration information in the P pieces of symbol-level configuration information respectively (col. 24:52-59, col. 25:18-31; each of the pieces of symbol-level configuration information in the first signaling scheme corresponds to a piece of symbol-level configuration information in the second signaling scheme, where the pieces of symbol-level configuration information include the number of slots, the slot indices, the symbol duration of each slot, and the starting symbol of each slot).
Regarding claim 25, Kim ‘078 in combination with 3GPP ‘636 discloses all the limitations with respect to claims 24, as outlined above.
Further, Kim ‘078 teaches wherein the network interface is further configured to receive second signaling from the first network device, wherein the second signaling comprises P pieces of symbol-level configuration information (col. 24:52-59, col. 25:18-31; PUSCH time-domain resources are configured by signaling a symbol-level configuration information that comprises of a number of pieces of information, namely a number of slots, slot indices, symbol duration of each slot, and the index of the starting symbol of each slot in which the PUSCH is transmitted; in a first signaling scheme, the number of slots, slot indices, and the starting symbol of each slot are communicated via RRC signaling, while the symbol duration in each slot is communicated via L1 signaling; in a second signaling scheme, the number of slots, the slot indices, the symbol duration of each slot, and the starting symbol of each slot are all communicated via L1 signaling; thus, a network interface is configured to receive first signaling and second signaling, both comprising of a number of pieces of symbol-level configuration information) and 
each of the N pieces of indication information in the first signaling corresponds to a piece of symbol-level configuration information in the P pieces of symbol-level configuration information respectively (col. 24:52-59, col. 25:18-31; each of the pieces of symbol-level configuration information in the first signaling scheme corresponds to a piece of symbol-level configuration information in the second signaling scheme, where the pieces of symbol-level configuration information include the number of slots, the slot indices, the symbol duration of each slot, and the starting symbol of each slot).03

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0.

	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474 
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474